Goldman, J. (concurring).
We are constrained to concur, for Justice Witmer has correctly stated the applicable law. Respondent’s failure to make its application to stay arbitration within the 20 days provided in CPLR 7503 (subd [c]) jurisdictionally precluded the court from entertaining it. Special Term, however, properly stated that subdivision 2-a of section 167 of the Insurance Law "limits the recovery of an 'insured person’ for an insurer under the uninsured motorist endorsement to a sum not to exceed $10,000” (88 Misc 2d 129, 131). This amount appellant has already received and he can receive no more (State Farm Mut. Auto. Ins. Co. v Basile, 48 AD2d 868; State Farm Mut. Auto. Ins. Co. v Isler, 38 AD2d 966, 967; cf. Public Serv. Mut. Ins. Co. v Katcher, 36 NY2d 295). It is regrettable that this action should be permitted to continue when there is no possibility of any recovery by appellant. His victory in our court is indeed a Pyrrhic one.
Cardamone, J. P., and Denman, J., concur; Hancock and Goldman, JJ., concur in an opinion by Goldman, J.
Order reversed on the law, with costs, and petitioner’s cross motion granted.